Citation Nr: 1035180	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for headaches.

2. Whether new and material evidence has been submitted to reopen 
a claim for service connection for nausea and dizziness as 
residuals of head injuries.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The persuasive evidence does not show a nexus between the 
Veteran's in-service head injuries and his present headache 
symptoms. 

2.  The June 1997 RO decision denying service connection for 
nausea and dizziness as residuals of head injuries is final.

3.  None of the new evidence associated with the claims file 
since the June 1997 RO denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for nausea and dizziness as residuals of head 
injuries, or raises a reasonable possibility of substantiating 
such claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 

2.  New and material evidence has not been submitted to reopen a 
claim for service connection for nausea and dizziness as 
residuals of head injuries.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
3.159 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for headaches

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

Service treatment records show that the Veteran injured the right 
side of his forehead in September 1989.  He was treated for a 
contusion.  The examiner did not find any neurological problems.  
In July 1991, the Veteran sought emergency room treatment 
following an injury above his left eye.  Although the Veteran 
reported being dazed for a few seconds, he did not lose 
consciousness.  No neurological abnormalities were noted during 
clinical examination.  

Service treatment records, dated May 1992, show that the Veteran 
complained of headaches as part of virus symptoms.  At 
separation, the Veteran reported having a head injury, but did 
not affirm having headaches.  Clinical examination was 
unremarkable for any neurological disorders.  

In June 1993, the Veteran sustained a serious head injury during 
a motorcycle accident.  Private hospital records showed that the 
Veteran was treated for a closed head injury involving loss of 
consciousness.  The Veteran received in-patient treatment, 
including a stay in the hospital's intensive care unit.  
Following initial treatment, he was deemed to have moderate 
cognitive impairment.  

VA neurology examination report, dated April 1997, involved 
evaluation for dizziness and nausea symptoms.  No reference was 
made to headaches either by the Veteran or the examiner.  

The Veteran underwent a VA neurological examination in July 2009 
as part of his present claim.  The examiner reviewed the claims 
file and noted the relevant medical history.  Presently, the 
Veteran complained of having daily headaches and stated that this 
disorder had been present since 1989.  During service he would 
take over the counter medicine, rather than seek additional 
medical treatment.  At separation, he recalled that he did not 
report the problem in order to prevent any delays in discharge.  
Motor examination was normal.  Radiographic and MRI studies were 
within normal limits for the Veteran's head, neck, and brain.  
The examiner summarized the documented head injuries.  She 
determined that it would be speculative to relate any one head 
injury as contributing to the present headaches; as it is 
impossible to separate the effects of each head injury.  

The examiner provided an August 2009 addendum to her examination 
report.  She clarified that she believed it was less likely that 
the Veteran's headaches were related to his in-service head 
injuries.  She noted that the Veteran's post-service head injury 
was considered severe as it resulted in intensive care treatment.  
In contrast, his in-service injuries were of a minor nature and 
did not necessitate follow-up care.  

VA treatment records from 2007 through 2009 show that the Veteran 
complained of occasional headaches. 

Analysis

The Veteran contends that he has been experiencing headaches 
symptoms since 1989 and the evidence is sufficient to warrant 
service connection.  38 C.F.R. §§ 3.303, 3.303(b).  He also 
asserted that the June 1993 motorcycle accident was related to 
the headaches symptoms initially manifested during service.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the Veteran.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 
1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of evidence 
in light of its inherent characteristics in its relationship to 
other items of evidence.").  

The record shows that the Veteran was treated for two head 
injuries during service and presently has headaches.  Initially, 
the Board observes that the Veteran is competent to attest to 
factual matters of which he had first-hand knowledge, such as 
headache symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran has not been shown to have 
the experience, education, or training, to report on the etiology 
of his headaches based on scientific principles.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 581 
Vet. App. 1313 (Fed. Cir. 2009).  Thus, the Board considers the 
Veteran's statements regarding headaches as competent lay 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
these statements are not considered competent medical evidence.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

The competent medical evidence is against a finding of a nexus.  
By "competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a).  The opinions expressed by 
the VA examiner are considered competent medical evidence.  The 
July 2009 VA examination report and August 2009 addendum show 
that the examiner opined it was less likely the Veteran's 
headaches were related to his in-service injuries.  She explained 
that while multiple head injuries have cumulative effects, the 
in-service injuries were minor as evinced by the lack of follow-
up medical treatment and complaints of head pain.  Meanwhile, the 
post-service injury was severe necessitating in-patient treatment 
and significant follow-up care.  

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the preponderance of the evidence is against a finding of a 
nexus between in-service head injuries and the present headaches 
for the reasons below.  

In the instant case, the Board assigns greater probative value to 
the competent medical evidence, rather than the Veteran's 
assertions regarding the etiology of the headaches.  Owens, 
supra.; Routen, supra.; 38 C.F.R. § 3.159(a).  The Board notes 
that the Veteran reported experiencing headaches since 1989, 
thereby asserting a continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Nonetheless, a medical provider opined after review 
of the entire record, including the Veteran's reports of having 
headaches since 1989, that it is less likely the in-service head 
injuries were related to the present headaches.  She explained 
that the record shows that injuries during service were minor; 
whereas the post-service head injury was significant.  Her 
conclusion is corroborated by the medical record which shows only 
two incidences of out-patient treatment during service without 
any follow up care.  At separation no abnormalities were found 
upon clinical examination.  In contrast, the post-service 
accident involved intensive care treatment and neuropsychological 
consultation.  The Board finds the VA examiner's opinion 
consistent with the record.  Given that the Veteran does not have 
formal medical training or qualification, the Board places 
greater probative value on the opinion expressed by the VA 
examiner.  Owens, supra.; Caluza, supra.; Madden, supra.  

The Board has considered the Veteran's contention that the 
headaches incurred during service caused him to have the June 
1993 motorcycle accident.  Review of the private hospital records 
shows that the Veteran's blood exhibited significant alcohol 
levels at the time of accident.  Given the noted alcohol levels, 
the Board does not find the Veteran credible in his reports that 
headaches were associated with this accident.  See id.  His 
assertion is simply not consistent with the hospital records.  
Another contention is that the Veteran's headaches were of such a 
severity to lead him to consume large amounts of alcohol.  The 
Board does not find the Veteran credible in such a contention.  
It is rejected because of its lack of facial plausibility.  See 
id.

In sum, the Board concludes that the evidence weighs against a 
finding of a nexus between in-service head injuries and the 
present headaches for the reasons listed above.  The claim is 
denied.  38 C.F.R. §§ 3.159(a); 3.303 (2009).

II. Whether new and material evidence has been received to reopen 
a claim of service connection for nausea and dizziness as 
residuals of head injuries

Laws and Regulations

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

Factual Background and Analysis

The Veteran asserts that his present symptoms of dizziness and 
nausea are related to head injuries incurred during service.  In 
support of his petition to reopen, the Veteran submitted updated 
VA treatment records.  These records show numerous neurology 
consultations for seizure symptoms.  There is also a July 2009 
private emergency room record showing seizure treatment.  

The Veteran submitted statements from three friends attesting to 
their observations of his neurological difficulties.  

The items associated with the record since the June 1997 RO 
decision are plainly "new."  Notwithstanding, they cannot be 
considered "so significant that they must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 3.156. 
The medical records do not show that the Veteran has residual 
symptoms, to include dizziness and nausea, related to an in-
service injury.  See Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the Veteran's current condition is 
not generally relevant to the issue of service connection, absent 
some linkage to military service).  Based upon a comprehensive 
review of the record, the Board finds the evidence added to the 
claims file since the June 1997 RO decision is either cumulative 
or redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.  The petition to reopen for new and material evidence is 
denied.

III. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a January 2008 letter.  
The letter provided notice regarding the information and evidence 
necessary to substantiate a petition to reopen a previously 
denied claim for new and material evidence in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also 
contained notice concerning how a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
The Veteran was afforded a VA examination in connection with his 
claim for service connection for headaches.  The examination 
report and addendum included review of claims file, interview 
with the Veteran, clinical examination with appropriate tests and 
studies, and medical opinion accompanied by supporting rationale.  
The examination was conducted by an appropriately qualified 
healthcare provider.  The Board finds the July 2009 VA 
examination and August 2009 addendum adequate for rating 
purposes.  Barr, supra.

The Veteran was not afforded a VA examination in connection with 
his petition to reopen.  However, as the petition to reopen is 
denied, VA is not obliged to provide an examination.  38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding that VA 
need not provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) 
(Holding that unless new and material evidence has been 
submitted, the duty to assist does not attach).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for headaches is denied.  

Petition to reopen a claim of service connection for nausea and 
dizziness as residuals of head injuries is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


